FILED
                              FOR PUBLICATION                                 NOV 21 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TYRONE W. MILES,                                 No. 10-15633

              Petitioner - Appellant,            D.C. No. 1:08-cv-01002-JF
                                                 Eastern District of California,
  v.                                             Fresno

MICHAEL MARTEL, Warden,
                                                 ORDER
              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                     Argued and Submitted February 15, 2012
                      Submission Vacated February 21, 2012
                        Resubmitted September 28, 2012
                            San Francisco, California

Before: HUG, and PAEZ, Circuit Judges.

       Having considered the parties’ stipulation and joint motion to vacate the
court’s opinion in this case, the court orders the following:

       1.    The opinion filed on September 28, 2012 and reported at 696 F.3d 889
             is withdrawn.

       2.    This case is ordered remanded to the district court with directions to
             enter judgment granting a writ of habeas corpus directing that
             Petitioner Miles be released from custody as soon as possible and no
             later than 48 hours after entry of the district court’s judgment.
    3.   The filing of this order shall serve as the court’s mandate.


IT IS SO ORDERED.
                                   COUNSEL

Michael S. Romano (argued), Mills Legal Clinic, Stanford, CA for petitioner-
appellant.

David Eldridge (argued), Office of the California Attorney General, Sacramento,
CA for respondents-appellees.